Citation Nr: 1307960	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal. 

The Veteran appeared and testified at a hearing before a Decision Review Officer (DRO) in August 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus, and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication.  

The Veteran contends that during service he underwent a tympanoplasty to repair a ruptured tympanic membrane, and has experienced tinnitus ever since.  Despite multiple attempts to secure the Veteran's complete service treatment records (STRs), VA has been unable to do so.  The Veteran has indicated that he does not possess copies of any of these outstanding STRs.  It is important to note that when STRs are missing, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has competently reported that he had a tympanoplasty and has incurred tinnitus-like symptoms since that time.  He has not, however, been afforded a VA examination in conjunction with this claim.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

In light of the Veteran's competent testimony regarding his claimed tinnitus having its onset during service and continuing since service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an appropriate VA examination with a qualified medical professional regarding his tinnitus.  The claims file, and any pertinent evidence contained in Virtual VA, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should indicate whether there is any evidence of a previous tympanoplasty in the right ear.  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran has tinnitus that has been caused or aggravated by his military service.  Specifically, the examiner is requested to opine as to whether any current tinnitus is due to noise exposure and/or any surgical procedures performed on the ear during service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and give them an opportunity to respond, before the case is returned.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


